195 S.W.3d 19 (2006)
STATE of Missouri, Respondent,
v.
Demetrius L. TAYLOR, Appellant.
No. ED 86041.
Missouri Court of Appeals, Eastern District, Division Two.
June 27, 2006.
Scott Thompson, Attorney at Law, St. Louis, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Karen L. Kramer, Asst. Attorney General, Jefferson City, MO, for respondent.
Before GARY M. GAERTNER, SR., P.J., GEORGE W. DRAPER III, J., and KENNETH M. ROMINES, J.

ORDER
PER CURIAM.
Appellant, Demetrius L. Taylor ("Defendant"), appeals from the judgment of the Circuit Court of St. Louis County, finding him guilty, following a jury trial, of robbery in the first degree, section 569.020, RSMo 2000,[1] and armed criminal action, section 571.015. Defendant was sentenced as a prior and persistent offender to thirty years of imprisonment for each count, with the sentences to run concurrently. We affirm.
We have reviewed the briefs of the parties and the record on appeal. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 30.25(b). We have, however, provided a memorandum opinion for the use of parties only, setting forth the reasons for our decision.
NOTES
[1]  All statutory references are to RSMo 2000, unless otherwise indicated.